Title: James Madison to John Quincy Adams, 13 March 1829
From: Madison, James
To: Adams, John Quincy


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 13. 1829
                            
                        
                          
                        I have recd. your letter of the 1st. (post marked 7th.) instant, inclosing two letters from you to Mr. Bacon
                            in 1808, one bearing date Novr. 17th. the other, Decr. 21.
                        You ask the favor of me to compare these letters with the narrative in that of Mr. Jefferson [to Mr. Giles]
                            of Decr. 25. 1825, and to let you know whether they were seen by me shortly after they were recd., with a further request
                            that I would state whether any other circumstances known to me at the time, and now remembered, may serve to rectify
                            either Mr Jefferson’s memory or your own.
                        Aware as I am of the fallibility of memories more tenacious than mine, I can not venture, after so long an
                            interval, to say positively whether the letters were or were not seen by me; being unable to distinguish sufficiently
                            between impressions which might be derived either from a sight of the letters or from a verbal communication of their
                            contents.
                        The substance of my recollections on the subject is, that in conversation at an interview with Mr. Bacon and
                            one of his Colleagues, during the Session of Congress, commencing in Novr. 1808, the deep discontents, and menacing crisis
                            produced by the Embargo in the Eastern quarter, were pressed by them with much anxiety, as calling for a substitution of
                            some other measure; and that information and opinions of a likeness to those conveyed in the two letters, were referred to
                            as recd. from you, & dwelt upon as entitled to the greatest weight on the occasion.
                        It does not seem difficult to account for anachronisms into which Mr. Jefferson, might have fallen. The
                            confidential interview with you having made the more vivid impression, subsequent informations of a kindred bearing,
                            might, in the lapse of time, lose their distinction of dates, and finally be referred to the same origin. There are few
                            memories, which, under like circumstances, might not in that way be misled.
                        I return the two copies as you desire, and pray you to
                        be re-assured of my high esteem and to accept my cordial salutations.
                        
                        
                            
                                James Madison
                            
                        
                    